DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.

Response to Applicant’s Amendments and Arguments
Claims 4, 10, 12, 15 and 18 have been previously cancelled. Claims 1-3, 5-9, 11, 13-14, 16-17, and 19-25 are currently pending in the application, and are considered in this Office action, with claims 1, 5-7, 13-14, 16, 19-20 amended, and new claims 24-25 added.
Applicant’s arguments have been considered but are moot because of new ground of rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 11, 13-14, 16-17, 19-20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Buendia et al. (US 2013/0160216 A1), hereinafter Buendia, Dokonal et al. (US 2014/0189959 A1), hereinafter Dokonal, and Wegerich (US 2001/0049590 A1), hereinafter Wegerich.
Regarding claims 1, 13, and 19, Buendia discloses a laundry treating apparatus (10, e.g. Fig. 1) that includes a washing part (drum 16) configured to perform a washing cycle, a motor part (motor 88) configured to drive the washing part according to the washing cycle (e.g. Fig. 1, para 2), and a control device (controller 96) comprising a storage module (memory 100) and a control module (CPU 102, para 26). Buendia further discloses that the storage module is configured to store to store data received from components of the washing machine communicably coupled with the controller, 
Buendia further discloses that the control module (CPU 102) is configured to perform a control method (200, e.g. Fig. 3) comprising performing a test drive of the motor (rotate drum in step 203, para 34), detecting a driving waveform based on performance of the test drive (torque vs. time, step 204, e.g. Figs. 4-6, para 45), compare the driving waveform to waveforms included in the driving information (compare frequency and amplitude determined from the driving waveform to amplitude and frequency reference values stored in a look-up table of corresponding movement categories, or used with functions fort determining the movement category, e.g. para 51), determine a control pattern based on comparison of the driving waveform to the stored driving waveforms (determine how to change the drum rotational speed to obtain a desired movement of laundry based on the determined movement of laundry and characteristics of the laundry load, para 53), and control the motor to perform the washing cycle based on the determined control pattern (e.g. control the motor speed to obtain desired movement of laundry, step 208, para 52). 
The disclosed comparison of the values determined from the measured driving waveform (e.g. frequency and amplitude of the torque oscillation) with corresponding reference values, and determining the laundry movement category (para 51) and the target driving conditions (paras 51, 53) implicitly teaches identifying reference values that are the closest, i.e. the most similar, to the measured parameters. For the control module to make such decision, it implicitly utilizes a mathematical operation by finding i.e. have the highest similarity level that is higher than a reference similarity level. Accordingly, the disclosed configuration of the control module of Buendia is interpreted as the control module is configured for determining a similarity level between the driving waveform and each of the plurality of waveforms based on comparison of the driving waveform to the plurality of waveforms; identifying at least one target waveform having a similarity level greater than or equal to a reference similarity level; and determining the target waveform as the control pattern, in the broadest reasonable interpretation. 
Buendia further discloses that the controller is programmed with a motor control algorithm for determining how to change the drum rotational speed to obtain the desired movement based on the determined movement and characteristics of the laundry load, that he drum rotational speed, determined movement and one or more characteristics of the laundry load may be input into the motor control algorithm and the algorithm may provide an output signal corresponding to a desired speed setting (para 53), and that the operational information about the laundry load and components of the washing machine comprises the rotational speed of the drum, motor torque, motor power, drum acceleration, sensor information, and characteristics of the laundry load, may be used to determine the movement of the laundry (e.g. Fig. 7, paras 55-56). The disclosed parameters included in the operational information read on the claimed driving condition, driving speed, driving pattern, driving waveform, and determining the control pattern, i.e. driving the motor part, according to the target movement of laundry based 
Buendia discloses that the reference parameters are determined experimentally and stored in the memory (paras 26, 51), and thus, it implicitly teaches that the driving information stored in the memory is stored according to driving records of the motor part. Further, storing reference driving information according to the driving records of the motor of the individual washing machine is known. For example, Dokonal teaches a washing machine (10) comprising a controller (32) configured to determine an operating condition of the washing machine (para 53), adjust washing parameters (para 56), and a monitoring module (110) configured to receive the control parameters from the module 102, input data from the sensors of the washing machine, and using this input data, to determine an operating condition of the washing machine, as the wash cycle progresses. (para 57), and that while system model used by the monitoring module is preconfigured for characteristics typical of a particular washing machine model, due to ordinary manufacturing variations, environmental conditions, and wear over time, the characteristics of the particular washing machine may vary from the typical characteristics of the washing machine, and that the system model may include tunable parameters that can be adjusted based on actual performance of the washing machine, using any technique to reduce deviation between the model prediction and actual performance, e.g. using proportional-integral or proportional-integral-derivative controllers embedded in the controller, using a simulated neural network embedded in 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the control device of Buendia with the capability to determine reference parameters according to the driving records of the motor, as taught by Dokonal, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). Having reference parameters generated experimentally for a particular motor and stored in the memory of the particular motor is known in the prior art, as taught by Dokonal. Modifying the control device of Buendia to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of enhancing the accuracy of the stored reference values and reducing the error due to variability of the reference values between different motors and during lifetime of a particular motor, rendering this limitation obvious.
Examiner notes that the originally filed disclosure of the instant application merely teaches that the similarity is determined based on comparison of the driving waveform to the plurality of waveforms (e.g. para 148), and that the similarity is measured in % (para 15), and the disclosure is silent regarding details of how such similarity level is determined. Thus, the configuration of Buendia modified with Dokonal 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the monitoring module of Dokonal in the control device of Buendia with the capability of determining similarity level between the measured waveform and stored waveforms, and identifying the match when the similarities are above a minimum threshold as taught by Wegerich, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready 
Regarding claim 2, Buendia discloses that the control module is configured to perform the test drive based on a predetermined driving pattern (e.g. control the speed of the motor 88 to rotate the drum 16 at 203 at a default speed based on the cycle of operation and one or more automatic or manually selected settings, para 44).
Regarding claim 3, Buendia discloses that the control module is configured to determine the control pattern to control a change in a driving speed of the motor part based on the washing cycle (e.g. use the determined movement of the laundry at 206 to control the motor speed to obtain the desired movement of the laundry, para 44).
Regarding claims 5, 14, and 20, Buendia discloses that the operational information about the laundry load and components of the washing machine comprises the rotational speed of the drum, motor torque, motor power, drum acceleration, sensor information, and characteristics of the laundry load, may be used to determine the movement of the laundry using the method 200 (e.g. Fig. 7, paras 55-56). The disclosed parameters included in the operational information read on the claimed target driving condition (characteristics of load, selected washing mode), the target driving speed (rotational speed), the target driving pattern (acceleration and deceleration), and the target driving result (movement of laundry).
Regarding claim 6, Buendia discloses that the control module is configured to determine the movement category by comparison of the experimental waveform parameters to the reference waveform parameters, determine the desired driving pattern; and perform washing operation based on the determined desired driving pattern (para 51-53). The disclosed configuration reads on the claimed determining a driving pattern (driving conditions to achieve desired outcome, para 58) corresponding to a waveform corresponding to a highest driving result score from among the plurality of target waveforms based on the target waveform comprising a plurality of target waveforms (desired waveform identified by comparing is functional parameters, such as amplitude and frequency); and determining the driving pattern as the control pattern (selecting corresponding operational parameters to use during operation of the laundry treatment apparatus to achieve a desired movement of laundry, in the broadest reasonable interpretation. The disclosed desired outcome reads on the claimed degree of washing of laundry after the washing cycles, and selecting the control pattern that has the best outcome reads on the claimed determining the target waveform that has a highest driving score, in the broadest reasonable interpretation.
Regarding claims 7 and 16, Buendia discloses that the sequencing and duration of the different movement categories, such as rolling, tumbling and satellizing, may be controlled in real time based on the inputs into the closed loop feedback control system at different points during the cycle of operation, and that the control system may adjust the control of the motor to determining control pattern to provide the desired cumulative amount and/or magnitude of mechanical action (para 59). The disclosed continuous monitoring and adjusting the control driving pattern of the motor during operation of the 
Regarding claim 8, Buendia discloses that the washing condition comprises a condition related to at least one of a quantity of laundry or a quality of laundry (movement condition depends on characteristics of the load, paras 36-37, 52).
Regarding claim 9, Buendia discloses that the control module is configured to determine a pattern according to the washing condition (laundry load, para 50), determine a target pattern results included in the driving information (look-up table); and determine the target pattern as the control pattern (control pattern that achieve desired movement of the laundry, para 52).
Regarding claims 11 and 17, Buendia discloses that the control module may determine the movement of the laundry within the drum in real time and adjust the rotational speed of the drum to provide a desired movement of the laundry, and that the rotational speed of the drum may be adjusted during a cycle of operation to provide each laundry load with the desired amount and sequencing of mechanical action based on the selected cycle of operation and various settings (para 54). The disclosed configuration reads on the claimed control module being configured to determine a result information comprising a driving condition, a driving speed, a driving pattern, the driving waveform, and a driving result based on controlling the motor part to perform the 
Regarding claim 24, the minimum threshold taught by Wegerich (e.g. para 71), interpreted as the reference similarity level, is a preset number, as claimed.
Regarding claim 25, Buendia discloses that control module is configured to compare the parameters of the driving waveform to the parameters included in the driving information to identify the target waveform, as discussed above. Wegerich further teaches that the modeling engine compares the input snapshot to the reference set snapshots and determines which reference set snapshots are most similar to the input, and the operational state from a set of such known states represented in the reference set (para 12). Thus, the control module of Buendia modified with capabilities of Dokonal and Wegerich, is configured to compare the similarity level corresponding to each of the driving waveforms included in the driving information to the reference similarity level to identify the target waveform from among the driving waveforms included in the driving information.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Buendia et al. (US 2013/0160216 A1), hereinafter Buendia, Dokonal et al. (US 2014/0189959 A1), hereinafter Dokonal, Wegerich (US 2001/0049590 A1), hereinafter Wegerich, and Vadakkeveedu (US 2008/0115295 A1), hereinafter Vadakkeveedu.
The reliance of Buendia Dokonal, and Wegerich is set forth supra
Regarding claims 21 -23, Buendia discloses that the control module is configured to determine a change of a driving speed of the motor part in the test drive (Figs. 4-6). Dokonal teaches that the controller may include tunable parameters that can be adjusted based on actual performance of the washing machine, using any technique to reduce deviation between the model prediction and actual performance, e.g. using proportional-integral or proportional-integral-derivative controllers embedded in the controller, using a simulated neural network embedded in the controller, or using fixed rules to adjust the tunable parameters based on trial and error (para 57). The disclosed adjustment reads on the claimed updating the driving information to include the determined driving waveform in the driving waveforms. Buendia does not disclose the driving waveform based on the change of the driving speed of the motor part. 
Vadakkeveedu discloses a wash part (tub 18), a motor (28) a control device (2) comprising a storage module configured to store driving information; and a control module (32) configured to perform a test drive of the motor and degenerated a waveform (70) of speed (para 38), that is a quasi-sinusoidal waveform for which a frequency can be determined (para 43), and store by the machine controller (32, e.g. para 45), and perform the washing cycle based on the determined control pattern (e.g. para 78). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the control device (claim 21), the controller (claim 22), or the control method (claim 23) with determining the waveform based on the change of the driving speed of the motor part taught by Vadakkeveedu since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or 

Pertinent Art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bigalke (WO 2006/114134 A1) teaches a monitoring system for a laundry treatment apparatus configured to receive an actual operating profile and determine a control pattern (reference operating profile) that is most similar to the detected operating profile (Abstract, para 57).
Dadd (US 2004/0119434 A1) teaches a linear motor analyser for a motor comprising a waveform comparator configured to determine a similarity index by comparison of the measured waveform and model waveform, and determine operating parameters and variables of the motor  (e.g. Fig. 3, Abstract, para 94, 100).
Badami (US 5,897,672) teaches a control device for a laundry treating appliance configured to perform a test drive of the motor, detect a driving waveform (torque, col. 2 lines 9-11), compare detected waveform to stored information (e.g. membership functions, col. 4 lines 39-45), and determine a control pattern (col. 9 lines 16-21) .
Ishibashi (US 5,241,845) teaches a washing machine that employs a neural network to determine the appropriate agitation pattern and washing time based on a measurement of the phase difference of the driving motor (col. 5 lines 41-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711